Citation Nr: 1001406	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  05-39 327A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.	Entitlement to service connection for a low back 
disability, including as secondary to service connected right 
and left knee disabilities.  

2.	Entitlement to an increased evaluation for service 
connected right knee arthritis prior to January 22, 2009, 
currently 10 percent disabling.  

3.	Entitlement to an effective date earlier than December 7, 
2005 for the grant of service connection for right knee 
degenerative arthritis.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 6, 1969 to July 
22, 1969. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision denying service 
connection for a back disability and an April 2007 rating 
decision granting service connection for the right knee 
arthritis, effective December 7, 2005 issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  

In a June 2009 rating decision, the Veteran was granted a 
temporary total evaluation after a right knee replacement on 
January 22, 2009.  A 30 percent evaluation was assigned from 
March 1, 2010.  Therefore, the issue before the Board is 
entitlement to an increased evaluation prior to January 22, 
2009.  


FINDINGS OF FACT

1.	The Veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The competent medical evidence of record is in relative 
equipoise and does not preponderate against the Veteran's 
claim that a low back disability is secondary to service 
connected right and left knee disabilities.  

3.	Prior to January 22, 2009, the right knee disability was 
manifested by degenerative arthritis with pain and limitation 
in flexion; but no compensable limitation of extension, 
ankylosis, recurrent subluxation or lateral instability, 
locking or effusion due to dislocated semilunar cartilage or 
removal of semilunar cartilage, impairment of the tibia and 
fibula or genu recurvatum.  

4.	The Veteran did not timely appeal a September 2005 
Statement of the Case.  

5.	A request to reopen a claim for service connection for 
right knee degenerative arthritis was received on December 7, 
2005.  


CONCLUSIONS OF LAW

1.	A low back disability is the result of  service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002 and 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2009).  

2.	The criteria for a rating in excess of 10 percent for a 
right knee disability prior to January 22, 2009 have not been 
met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.10, 4.20, 4.40, 4.45, 4.71a, Diagnostic 
Code 5260 (2009).

3.	The appellant lacks legal entitlement to an effective date 
earlier than December 7, 2005 for the grant of service 
connection for right knee degenerative arthritis as a matter 
of law.  38 U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. §§ 
3.1(p), 3.400(r), (q)(2) (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the Veteran was sent VCAA letters in August 2003 and 
February 2006 that addressed the notice elements and was sent 
prior to the respective initial AOJ decisions in this matter.  
In March 2006, a letter was sent setting forth the notice 
provisions in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
In December 2007 and January 2008, letters were sent 
regarding the back disability secondary to a knee disability.  
The letters informed the appellant of what evidence was 
required to substantiate the claims and of the appellant's 
and VA's respective duties for obtaining evidence.  The 
appellant was also asked to submit evidence and/or 
information in his possession to the AOJ.

Here, the Veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection for the right knee disability.  In Dingess, the 
Court of Appeals for Veterans Claims held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

Although the VCAA duty to notify was satisfied subsequent to 
the initial AOJ decision, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the appellant 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond, but the AOJ also readjudicated the case by 
way of a September 2009 supplemental statement of the case 
issued after the notice was provided.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal as the timing 
error did not affect the essential fairness of the 
adjudication.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service treatment records, pertinent 
medical records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records, DD Form 214, private medical records and VA medical 
records.  The appellant was afforded a VA medical examination 
in July 2005, July 2008 and May 2009.  Significantly, neither 
the appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance is required to fulfill VA's duty to the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

SERVICE CONNECTION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2009).  This may be shown by affirmative evidence 
showing inception or aggravation during service or through 
statutory presumptions.  Id.  

To establish direct service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2009).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim. Id.  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and a 
chronic disease such as arthritis manifests to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2007). Establishing service-connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  See 38 C.F.R. § 3.310(a); see also Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc) reconciling Leopoldo 
v. Brown, 4 Vet. App. 216 (1993) and Tobin v. Derwinski, 2 
Vet. App. 34 (1991).  When aggravation of a veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen, supra.

In this case, the Veteran asserts that his service connected 
right and left knee disabilities caused or aggravated a low 
back disability.  The Veteran does not allege and the 
evidence does not show direct service connection.  The 
service medical records do not show a disability in service, 
and the back disability manifested many years after service.  
Therefore, direct service connection is not warranted.  

Regarding secondary service connection, the Veteran has a 
current low back disability.  In private medical records the 
Veteran was diagnosed with right L5/S1 foraminal disk 
protrusion causing stenosis and a circumferential disk 
bulging at L4/5 combined with facet arthropathy causing 
severe bilateral foraminal narrowing as shown on an MRI.  
Degenerative changes were shown on August 2005 x-rays.  

An August 2005 VA Special Joints Examination was an addendum 
to the July 2005 examination.  The Veteran had low back pain.  
The examiner opined that there was no connection between the 
left knee and spine disability.  The left knee had a 
diagnosis of chondromatosis, also called synovial 
chondromatosis.  The etiology was unknown and it was not 
infectious.  The examiner noted degenerative changes in the 
right knee, but opined that there was no direct or indirect 
connection between the service connection left knee pathology 
and the right knee arthritis and spine.  The examiner noted 
that the degenerative changes of the spine were most likely 
age appropriate.  

In an October 2006 letter written by a private physician, Dr. 
G, opined that the Veteran's right and left knee disabilities 
would affect his hips and low back and any other component of 
the kinetic chain.  

In October and November 2006 letters from a private 
physician, Dr. B, the Veteran reported that he had problems 
since the 1970s with his lower back.  The physician noted 
that a motor vehicle accident in 2004 substantially 
exacerbated his low back symptoms.  The Veteran had 
progressive degenerative changes at L3-4 and L4-5.   

In a December 2006 private medical record, the Veteran 
underwent a percutaneous radiofrequency thermal cogwheel 
coagulation of medial branch nerves of lumbar facet joints, 
L4-5 and L5-S1 bilaterally under fluoroscopic guidance.  The 
physician, Dr. L, opined that it was at least as likely as 
not that his back pain and low back pain, on the right and 
left side, were being aggravated by his service connected 
left knee condition.  The physician reasoned that the Veteran 
had lumbar spondylosis and facet arthropathy bilaterally 
which is arthritis of the small joints in the lumbar spine.  
This osteoarthritis definitely aggravated or was exacerbated 
by a constant pressure on a capsule of the joint and 
malalignment of those joints, all of the altered gait from 
his left-sided knee condition.  The physician noted that he 
could only speculate regarding the back pain because this was 
his area of expertise, and could not judge the Veteran's 
right knee pain connection to his service condition.  

Also in December 2006, Dr. M, a private physician, performed 
an electro diagnostic medicine consultation and physically 
examined the Veteran.  The physician noted that since it was 
an isolated finding, he thought a cautious interpretation of 
the results was justified.  Nevertheless, the physician 
opined that there remained some probability that the Veteran 
had low back pain due to degenerative disc disease of facet 
joint arthropathy associated with some referred right leg 
pain.  He opined that mechanical factors associated with his 
left knee problem causing him to favor his right leg could be 
a potential contributing factor.  The physician stated that 
his opinion approached and may well be in excess a 50 percent 
probability based on historical information provided by the 
Veteran.  

In January 2007, a physical therapist also submitted a 
letter.  The therapist opined that it was at least as likely 
as not that the Veteran's problems with his low back were 
either caused or aggravated beyond normal progression by his 
left knee disability.  The therapist considered the 
limitation in the left knee and opined that the lack of 
motion, strength, increased swelling and poor postures have 
contributed to the pain in the Veteran's back.  

In February 2007 clinic notes, the Veteran reported his 
history of a left knee injury in service in 1969, surgery in 
1975 and total knee replacement in 2005.  The physician, Dr. 
T, opined that the left knee injury in 1969 altered the 
Veteran's gait pattern causing accelerated degenerative 
changes in the low back and caused nerve entrapment with 
right leg symptoms.  The physician noted that his opinion was 
stated to a reasonable degree of medical certainty.  His 
impression was mechanical back pain due to left knee injury 
causing accelerated arthritis and radiculopathy symptoms and 
facet arthropathy.  

In April 2008 private treatment records, the Veteran's 
treating physician noted the Veteran's left knee injury in 
1969 and opined that over a long period of walking on a 
painful left knee, the Veteran compensated and developed 
severe low back pain.  The impression was probable knee 
injury leading to progressive lumbar spondylosis.  In a 
December 2008 private treatment record, the Veteran's 
treating physician noted that the Veteran had severe right 
knee pain which caused low back pain.  The physician 
diagnosed the Veteran with polyarthritis aggravated by 
chronic knee pain.  

The Board also reviewed the July 2008 VA Compensation and 
Pension Examination, however, it pertained to the neck and 
upper back, not lower back at issue in this claim.  

In a December 2008 Clinic Note, Dr. T indicated that the 
Veteran had severe right knee pain causing increased pain in 
his hips, low back, neck and shoulders.  The Veteran was 
diagnosed with polyarthritis aggravated by chronic knee pain.  

Also in the medical records, the Veteran reported that he was 
involved in a motor vehicle accident in October 2004.  The 
Veteran reported minor back pain preceding the accident, but 
reported profound exacerbation after the collision.  

The Board notes that the August 2005 VA examination indicated 
that there was no direct or indirect connection between the 
low back disability and the service connected bilateral knee 
disabilities.  The remaining evidence, however, suggested 
that the low back disability was caused and/or aggravated by 
the service connected knee disabilities.  

Particularly, the December 2006 private medical records, the 
physical therapist's opinion as well as the February 2007 
opinion, show that the low back disability was, at least, 
aggravated by the altered gait caused by the service 
connected left or right knee disability.  The Board 
acknowledges the automobile accident, which also exacerbated 
the low back disability, however, the evidence does not 
preponderate against the Veteran's claim that the service 
connected knee disabilities aggravated the low back 
disability.  

Based on the foregoing, the Board finds that the evidence is 
an approximate balance of positive and negative evidence as 
to the material issue of whether the Veteran's current low 
back disability was aggravated by his knee disabilities.  As 
the evidence is in relative equipoise, the Board resolves any 
reasonable doubt in favor of the Veteran and finds that 
service connection for a low back disability is warranted.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

INCREASED RATING 

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2009).  Separate diagnostic codes 
identify the various disabilities.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2009).  When making determinations as to the appropriate 
rating to be assigned, VA must take into account the 
veteran's entire medical history and circumstances.  38 
C.F.R. § 4.1 (2009); Schafrath v. Derwinski, 1 Vet. App. 589, 
592 (1995).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  38 C.F.R. § 4.40 (2009).  It is essential that 
the examination on which ratings are based adequately portray 
the anatomical damage, and the functional loss, with respect 
to all these elements.  Id.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Id.  Weakness is as important as limitation of 
motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Id.  Painful, unstable, or 
maligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2009).  

The factors involved in evaluating and rating disabilities of 
the joints include weakness, fatigability, incoordination, 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45 (2009).  Evaluating the 
disability under several diagnostic codes, the Board 
considers the level of impairment of the ability to engage in 
ordinary activities, including employment, and assesses the 
effect of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59 (2009); See DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 
4.45, however, should only be considered in conjunction with 
the diagnostic codes predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2009).  Pyramiding, the evaluation of the 
same disability, or the same manifestation of a disability, 
under different diagnostic codes, is to be avoided when 
rating a veteran's service-connected disabilities.  38 C.F.R. 
§ 4.14 (2009).  It is possible for a veteran to have separate 
and distinct manifestations from the same injury which would 
permit rating under several diagnostic codes, however, the 
critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2009).  If the evidence for and against a claim 
is in equipoise, the claim will be granted.  A claim will be 
denied only if the preponderance of the evidence is against 
the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2009); Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990). 

The Veteran's right knee disability is current evaluated as 
10 percent disabling from December 7, 2005 to January 22, 
2009 under Diagnostic Code 5260.  Diagnostic Codes 5260 and 
5261 focus on limitation of motion of the knee.  Normal range 
of motion of the knee is to zero degrees extension and to 140 
degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  

Under Diagnostic Code 5260, a 20 percent rating will be 
assigned for limitation of flexion of the leg to 30 degrees; 
and a 30 percent rating will be assigned for limitation of 
flexion of the leg to 15 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  Under Diagnostic Code 5261, a 
20 percent rating will be assigned for limitation of 
extension of the leg to 15 degrees; a 30 percent rating will 
be assigned for limitation of extension of the leg to 20 
degrees; a 40 percent rating will be assigned for limitation 
of extension of the leg to 30 degrees; and a 50 percent 
rating will be assigned for limitation of extension of the 
leg to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261, 
See also VAOPGCPREC 9-04 (which finds that separate ratings 
under Diagnostic Code 5260 for limitation of flexion of the 
leg and Diagnostic Code 5261 for limitation of extension of 
the leg may be assigned for disability of the same joint).

The Board has reviewed all the evidence of record.  In a July 
2005 VA Compensation and Pension Examination, the range of 
motion of the right knee was 0 to 120 degrees.  There was 
normal muscle strength of the right knee.  There was crepitus 
in the right knee.  There was no effusion and patella 
compression was negative.  The facet joint had tenderness at 
the medial facet on the right knee.  There was no lateral 
instability.  There were no anterior drawers or posterior 
drawers.  There was tenderness along the tibiofemoral joint 
space medially.  In August 2005, x-rays of the right knee 
revealed minimal right knee degenerative joint disease.  

In May 2006, an MRI of the right knee revealed patellofemoral 
and medial-femoral condyle chondromalacia.  There was post 
partial meniscectomy findings noted on the medial meniscus 
without evidence of a new tear.  The lateral meniscus was 
unremarkable.  The cruciate and collateral ligaments appeared 
unremarkable.   

In an October 2006 letter from a private physician, the right 
knee had significant tenderness across the patellofemoral 
joint with prominent crepitation.  A patellar grind test was 
uncomfortable for the Veteran.  The physician found that 
there were clear findings of advanced degenerative changes of 
the right knee.  The physician recommended injection and/or 
anti-inflammatory use and opined that the Veteran would 
benefit from a total knee arthroplasty of the right knee.  

In a January 2007 letter from a physical therapist, the range 
of motion of the right knee was 115 degrees flexion.  In 
August 2007 private medical records, there was pitting edema 
in the bilateral extremities, left greater than right.  He 
had substantial osteoarthritic problems in his right knee.  
Moderate crepitus was noted and stability appeared good.  He 
was neurovascularly intact.  In August and September 2007, 
the Veteran received 3 injections in his right knee.  

In October and November 2006 private medical records, the 
Veteran had injections and felt that they were partly 
efficacious in his right knee.  He noted less pain and 
discomfort.  In February 2007 private medical records, the 
right knee had full range of motion.  Stability appeared 
good.  There was obvious stigma of right knee arthritis 
noted.  

Private medical records in June 2008 show that the right knee 
had increased pain and discomfort with instability.  The 
physician indicated that the right knee disability has 
increased in severity.  There was increased weakness and 
crepitus.  Private medical records show that the Veteran 
received 3 injections to his right knee in July 2008.  

In a July 2008 VA Compensation and Pension Examination, the 
right knee had mild edema.  There was no warmth.  There was 
an area of tenderness below the knee cap.  The examiner noted 
crepitus with range of motion.  He did not have obvious 
arthritic changes.  There was 95 degrees of flexion and full 
extension was limited by 5 degrees.  There was no evidence of 
medial/lateral or anteroposterior instability.  McMurray's 
testing was negative.  X-rays revealed mild degenerative 
joint changes in the right knee, manifested by spiking of the 
tibial plateau spines and small spurs along the dorsum of the 
right patella.  Right suprapatellar knee effusion was noted 
and there was no focal osseous lesion.  

Based on the foregoing, the Board finds that an increased 
evaluation is not warranted for limitation of flexion.  The 
evidence of record does not show that flexion was limited to 
30 degrees.  Additionally, the Board finds that an increased 
evaluation is not warranted for limitation of extension as 
the evidence of record does not show that extension was 
limited to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5260, 5261.  

The Board will also consider whether the Veteran's is 
entitled to a higher or separate rating for his right knee 
disability under other diagnostic codes.  Included within 38 
C.F.R. § 4.71 are multiple diagnostic codes that evaluate 
impairment resulting from service-connected knee disorders.  
As shown in the VA examination, the Veteran has motion in his 
right knee and there was no evidence of ankylosis of the 
right knee; therefore, Diagnostic Code 5256 does not apply.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5256 (2009).

Diagnostic Code 5257 rates impairment resulting from other 
impairment of the knee, to include recurrent subluxation or 
lateral instability of this joint.  A 20 percent rating will 
be assigned with evidence of moderate recurrent subluxation 
or lateral instability and a 30 percent rating will be 
assigned with evidence of severe recurrent subluxation or 
lateral instability.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5257 (2009).  In this case, the July 2005 examiner found no 
evidence of instability.  In February 2007, the private 
physician found good stability.  In June 2008 the private 
examiner mention instability, but did not explain the 
findings.  In July 2008, the private physician found no 
instability.  As the preponderance of the evidence does not 
show that there was instability, an increased evaluation is 
not warranted under this code.  

Further, the medical evidence does not show that there was 
locking of the right knee.  As the evidence also does not 
show locking or effusion due to dislocated semilunar 
cartilage or removal of semilunar cartilage that is 
symptomatic, Diagnostic Codes 5258 and 5259 do not apply.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5258 and 5259 (2009).  
Lastly, there was no evidence of impairment of the tibia and 
fibula or genu recurvatum to warrant an increased evaluation 
under Diagnostic Codes 5262 or 5263, respectively.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5262 and 5263 (2009).  

Therefore, the Board finds that a 10 percent evaluation for 
the right knee disability is appropriate based on the 
objective medical evidence of record prior to January 22, 
2009.  As the evidence of record shows that the symptoms of 
the right knee disability were constant during the pendency 
of this appeal, a staged rating is not applicable.  The Board 
considered the most severe manifestations of the left knee 
disability, and a staged rating would not provide any benefit 
to the Veteran.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The Board has also considered the Veteran's complaints of 
pain.  The medical evidence and the Veteran's statements 
found that there were complaints of pain.  However, the 
objective medical evidence does not show that pain on use 
resulted in additional functional limitation to the extent 
that under the limitation of motion codes the Veteran's 
disability would be more than 10 percent disabling.  See 38 
C.F.R. §§ 4.40, 4.45; DeLuca, supra.  Thus, the Board finds 
that the objective medical evidence of record does not 
support the assignment of a higher disability rating.

The Board further notes that to the extent that the Veteran's 
service-connected disability affects his employment, such has 
been contemplated in the assignment of the current 10 percent 
schedular evaluation.  The evidence does not reflect that the 
disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  The Veteran 
was employed in 2004.  The evidence of record shows that 
after the car accident, the Veteran quit working.  Medical 
records show that the car accident caused injury to his left 
hand, left knee, and right shoulder.  The evidence does not 
show that the right knee disability markedly affected his 
employment.  Hence, referral to the RO for consideration of 
the assignment of an extra-schedular evaluation under 38 
C.F.R. § 3.321 (2009) is not warranted. 

EARLIER EFFECTIVE DATE

The Veteran also asserts that an earlier effective date prior 
to December 7, 2005 is warranted for service connection for 
his right knee disability.  Generally, the effective date of 
an award of benefits is either (1) the date of receipt of the 
claim or (2) the date entitlement arose, whichever is the 
later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 (2009).  
However, after a decision denying benefits becomes final, the 
effective date is the date of receipt of the new claim or 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400 (r), (q)(2) (2009).  

The Veteran first filed a claim for service connection for a 
right knee disability secondary to a left knee disability in 
June 2003.  This claim was denied by the RO in January 2004.  
The Veteran filed a Notice of Disagreement and the RO issued 
a Statement of the Case in September 2005.  The Veteran filed 
a letter in December 2005 expressing disagreement with the RO 
decision.  The RO found that this letter was not a timely VA 
Form 9 and closed the claim.  Therefore, the RO decision 
became final.  See 38 U.S.C. § 7105(c) (West 2002); 38 C.F.R. 
§ 3.104, 20.302, 20.113 (2009).  

The Veteran filed a claim to reopen his claim for service 
connection for a right knee disability on December 5, 2007.  
The RO reopened and granted the claim for service connection 
for a right knee disability in April 2007 as assigned a 10 
percent evaluation effective December 5, 2007.  

As the RO's previous decision became final in November 2005, 
when the Veteran did not file a timely VA Form 9, the 
effective date is the date of the new claim.  The law is 
dispositive in this case.  In accordance with 38 C.F.R. § 
3.400(r) and (q)(2), the date of the new claim, December 5, 
2007, is the effective date of service connection for the 
right knee disability.  An effective date prior to December 
5, 2007 is barred by law.

Based on the foregoing, the Board finds that the appellant's 
claim of entitlement to an earlier effective date for a right 
knee disability is without merit.  As the disposition of this 
claim is based on the law, and not on the facts of the case, 
the claim must be denied based on a lack of entitlement under 
the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).









	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for a low back spondylosis and facet 
arthropathy is granted.  

An increased initial evaluation for service connected right 
knee arthritis prior to January 22, 2009, currently 10 
percent disabling is denied.  

An effect date earlier than December 7, 2005 for the grant of 
service connection for right knee degenerative arthritis is 
denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


